81,7(' 67$7(6 ',675,&7 &2857
                           )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
:25/'1(7'$,/&20 ,1&            
                                    
                  3ODLQWLII        
                                    
      Y                                            &LYLO $FWLRQ 1R  $%-
                                    
86 '(3$570(17 2) -867,&(         
                                    
                  'HIHQGDQW        
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                 0(025$1'80 23,1,21

       3ODLQWLII :RUOGQHWGDLO\FRP ,QF EURXJKW WKLV DFWLRQ DJDLQVW GHIHQGDQW WKH 8QLWHG 6WDWHV

'HSDUWPHQW RI -XVWLFH XQGHU WKH )UHHGRP RI ,QIRUPDWLRQ $FW )2,$  86&   VHHNLQJ DOO

WKH ³PDWHULDOV XVHG LQ WKH LQYHVWLJDWLRQ E\ WKH :DVKLQJWRQ '& 0HWURSROLWDQ 3ROLFH 'HSDUWPHQW

DQG UHYLHZHG E\ WKH 86 $WWRUQH\¶V 2IILFH IRU WKH 'LVWULFW RI &ROXPELD LQWR WKH 2FWREHU>@  

IDWDO VKRRWLQJ RI 0LULDP &DUH\ E\ XQLIRUPHG DJHQWV RI WKH 86 6HFUHW 6HUYLFH DQG RIILFHUV RI WKH

86 &DSLWRO 3ROLFH 'HSDUWPHQW´ DORQJ ZLWK ³WKH ILQDO UHSRUW DQG ILQGLQJV RI WKDW LQYHVWLJDWLRQ´

&RPSO >'NW  @   $IWHU FRQGXFWLQJ D VHDUFK DQG ORFDWLQJ UHVSRQVLYH UHFRUGV GHIHQGDQW

SURGXFHG D QXPEHU RI UHFRUGV WR SODLQWLII VRPH RI ZKLFK ZHUH SURGXFHG LQ UHGDFWHG IRUP 'HI¶V

0RW IRU 6XPP - >'NW  @ ³'HI¶V 0RW´ 0HP LQ 6XSS RI 'HI¶V 0RW >'NW  @ ³'HI¶V

0HP´ DW  'HIHQGDQW DOVR ZLWKKHOG VHYHUDO GRFXPHQWV LQ IXOO DQG LW QRZ PRYHV IRU VXPPDU\

MXGJPHQW 'HI¶V 0RW 'HI¶V 0HP DW 

       ,Q D )2,$ FDVH WKH GLVWULFW FRXUW UHYLHZV WKH DJHQF\¶V DFWLRQ GH QRYR DQG ³WKH EXUGHQ LV

RQ WKH DJHQF\ WR VXVWDLQ LWV DFWLRQ´  86&  D% accord Military Audit Project v.

Casey  )G   '& &LU  ³)2,$ FDVHV DUH W\SLFDOO\ DQG DSSURSULDWHO\ GHFLGHG

RQ PRWLRQV IRU VXPPDU\ MXGJPHQW´ Moore v. Bush  ) 6XSS G   ''&  2Q D
PRWLRQ IRU VXPPDU\ MXGJPHQW D FRXUW ³PXVW YLHZ WKH HYLGHQFH LQ WKH OLJKW PRVW IDYRUDEOH WR WKH

QRQPRYLQJ SDUW\ GUDZ DOO UHDVRQDEOH LQIHUHQFHV LQ KLV IDYRU DQG HVFKHZ PDNLQJ FUHGLELOLW\

GHWHUPLQDWLRQV RU ZHLJKLQJ WKH HYLGHQFH´ Montgomery v. Chao  )G   '& &LU

 see also Anderson v. Liberty Lobby, Inc.  86  ±  %XW ZKHUH D

SODLQWLII KDV QRW SURYLGHG HYLGHQFH WKDW DQ DJHQF\ DFWHG LQ EDG IDLWK ³D FRXUW PD\ DZDUG VXPPDU\

MXGJPHQW VROHO\ RQ WKH EDVLV RI LQIRUPDWLRQ SURYLGHG E\ WKH DJHQF\ LQ GHFODUDWLRQV´ Moore 

) 6XSS G DW 

       'HIHQGDQW SURGXFHG D QXPEHU RI UHFRUGV WR SODLQWLII EXW LW ZLWKKHOG WKH IROORZLQJ

GRFXPHQWV LQ IXOO

               >$@ SDJH 0HPRUDQGXP ZULWWHQ E\ WKH LQYHVWLJDWLYH $VVLVWDQW 8QLWHG
               6WDWHV $WWRUQH\V WR WKHLU VXSHULRUV UHFRPPHQGLQJ DJDLQVW SURVHFXWLRQ WKH
               ³>'@HFOLQDWLRQ 0HPR´ RU WKH ³0HPR´  YLGHRV DQG DXGLRV RI LQWHUYLHZV
               RI FLYLOLDQ DQG ODZ HQIRUFHPHQW ZLWQHVVHV DQG  KLJK UHVROXWLRQ DHULDO
               SKRWRV RI WKH :KLWH +RXVH FRPSOH[ WDNHQ IURP D UHVWULFWHG DLUVSDFH

'HI¶V 0HP DW  ,Q LWV RSSRVLWLRQ WR GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW SODLQWLII VWDWHV

WKDW LW LV ³VDWLVILHG ZLWK >@ >G@HIHQGDQW¶V HIIRUWV WR LGHQWLI\ UHVSRQVLYH UHFRUGV DQG GRHV QRW

FKDOOHQJH WKH DGHTXDF\ RI LWV VHDUFK IRU UHTXHVWHG UHFRUGV´ 3O¶V 0HP RI /DZ LQ 2SS WR 'HI¶V

0RW >'NW  @ ³3O¶V 2SS´ DW  3ODLQWLII DOVR UHSUHVHQWV WKDW LW GRHV QRW FKDOOHQJH WKH

ZLWKKROGLQJ RI WKH  DHULDO SKRWRJUDSKV RU WKH  YLGHR DQG DXGLR UHFRUGV DV H[HPSW IURP )2,$

Id.

       7KXV WKH RQO\ LVVXH EHIRUH WKH &RXUW LV ZKHWKHU GHIHQGDQW SURSHUO\ ZLWKKHOG WKH

'HFOLQDWLRQ 0HPR DV VXEMHFW WR ³WKH DWWRUQH\ ZRUNSURGXFW DQG GHOLEHUDWLYH SURFHVV SULYLOHJHV

LQFOXGH>HG@ LQ )2,$¶V ([HPSWLRQ E´ 'HI¶V 0HP DW  'HIHQGDQW H[SODLQV WKDW LW ZLWKKHOG

WKDW GRFXPHQW EHFDXVH LW LV ³DQ LQWUDDJHQF\ FRPPXQLFDWLRQ FUHDWHG DV SDUW RI WKH GHFLVLRQPDNLQJ

SURFHVV UHJDUGLQJ ZKHWKHU RU QRW WR SURVHFXWH WKH IHGHUDO RIILFHUV´ LQYROYHG LQ WKH &DUH\ VKRRWLQJ



                                                
ZKLFK ³GHVFULEHV WKH IHGHUDO SURVHFXWRUV¶ YLHZV RI WKH FULPLQDO LQYHVWLJDWLRQ DQG FRQWDLQV WKHLU

OHJDO UHDVRQLQJ DQDO\VLV RI WKH HYLGHQFH DQG WKHLU UHFRPPHQGDWLRQV WR WKHLU VXSHULRUV QRW WR

SXUVXH FKDUJHV´ Id. 3ODLQWLII PDLQWDLQV WKDW WKH 'HFOLQDWLRQ 0HPR ³LV QRW D SUHGHFLVLRQDO

GRFXPHQW RU GHOLEHUDWLYH FRPPXQLFDWLRQ´ EXW ³>U@DWKHU LW LV WKH ILQDO GHWHUPLQDWLRQ WR GHFOLQH

SURVHFXWLRQ DQG LV QRW H[HPSW IURP GLVFORVXUH XQGHU )2,$´ 3O¶V 2SS DW 

       7R DVVLVW LW LQ UHVROYLQJ WKH LVVXH RI ZKHWKHU WKH GRFXPHQW LQ TXHVWLRQ LV VXEMHFW WR WKH

GHOLEHUDWLYH SURFHVV SULYLOHJH WKH &RXUW RUGHUHG GHIHQGDQW WR SURGXFH WKH 'HFOLQDWLRQ 0HPR WR

WKH &RXUW IRU in camera UHYLHZ 0LQ 2UGHU 6HSW   8SRQ UHYLHZ RI WKH GRFXPHQW WKH

&RXUW FRQFOXGHV WKDW LW LV XQDPELJXRXVO\ SUHGHFLVLRQDO DQG GHOLEHUDWLYH LQ QDWXUH 7KHUHIRUH LW LV

SURWHFWHG E\ WKH GHOLEHUDWLYH SURFHVV SULYLOHJH DQG GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW ZLOO

EH JUDQWHG

       7KH GHOLEHUDWLYH SURFHVV SULYLOHJH SURWHFWV IURP GLVFORVXUH ³LQWHUDJHQF\ RU LQWUDDJHQF\

PHPRUDQGXPV RU OHWWHUV WKDW ZRXOG QRW EH DYDLODEOH E\ ODZ WR D SDUW\ RWKHU WKDQ DQ DJHQF\ LQ

OLWLJDWLRQ ZLWK WKH DJHQF\´  86&  E 7KH SULYLOHJH ³UHVWV RQ WKH REYLRXV UHDOL]DWLRQ

WKDW RIILFLDOV ZLOO QRW FRPPXQLFDWH FDQGLGO\ DPRQJ WKHPVHOYHV LI HDFK UHPDUN LV D SRWHQWLDO LWHP

RI GLVFRYHU\´ DQG LWV SXUSRVH ³LV WR HQKDQFH µWKH TXDOLW\ RI DJHQF\ GHFLVLRQV¶ E\ SURWHFWLQJ RSHQ

DQG IUDQN GLVFXVVLRQ DPRQJ WKRVH ZKR PDNH WKHP ZLWKLQ WKH >J@RYHUQPHQW´ U.S. Dep’t of

Interior v. Klamath Water Users Protective Ass’n  86  ±  TXRWLQJ NLRB v. Sears,

Roebuck & Co.  86    7KXV WKH SULYLOHJH RQO\ ³SURWHFWV DJHQF\ GRFXPHQWV

WKDW DUH ERWK SUHGHFLVLRQDO DQG GHOLEHUDWLYH´ Judicial Watch, Inc. v. FDA  )G  

'& &LU  accord McKinley v. Bd. of Governors of Fed. Reserve Sys.  )G  

'& &LU  ³>$@ GRFXPHQW >LV@ SUHGHFLVLRQDO LI µLW ZDV JHQHUDWHG EHIRUH WKH DGRSWLRQ RI DQ

DJHQF\ SROLF\¶ DQG GHOLEHUDWLYH LI µLW UHIOHFWV WKH JLYHDQGWDNH RI WKH FRQVXOWDWLYH SURFHVV¶´



                                                
Judicial Watch  )G DW  TXRWLQJ Coastal States Gas Corp. v. U.S. Dep’t of Energy 

)G   '& &LU 

        8SRQ FRQVLGHUDWLRQ RI WKH SDUWLHV¶ SOHDGLQJV DQG WKH 'HFOLQDWLRQ 0HPR LWVHOI WKH &RXUW

ILQGV WKDW WKH GRFXPHQW ZDV SURSHUO\ ZLWKKHOG DV VXEMHFW WR WKH GHOLEHUDWLYH SURFHVV SULYLOHJH

7KH &RXUW¶V in camera UHYLHZ RI WKH 'HFOLQDWLRQ 0HPR FRQILUPHG WKDW LW VDWLVILHV ERWK SURQJV RI

WKH GHOLEHUDWLYH SURFHVV SULYLOHJH EHFDXVH LW LV ERWK SUHGHFLVLRQDO DQG GHOLEHUDWLYH         7KH

PHPRUDQGXP FRQYH\V WKH UHFRPPHQGDWLRQ RI WZR $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\V ³$86$V´

WR WKHLU VXSHUYLVRUV ZLWKLQ WKH 86 $WWRUQH\¶V 2IILFH WKDW WKH 86 $WWRUQH\ IRU WKH 'LVWULFW RI

&ROXPELD VKRXOG GHFOLQH WR SURVHFXWH WKH RIILFHUV LQYROYHG LQ WKH &DUH\ VKRRWLQJ DQG LW OD\V RXW

WKH HYLGHQFH DQG DQDO\VLV XSRQ ZKLFK WKDW UHFRPPHQGDWLRQ LV EDVHG 6XFK GRFXPHQWV KDYH

URXWLQHO\ EHHQ IRXQG WR EH H[HPSW IURP GLVFORVXUH XQGHU )2,$ See, e.g. Paisley v. CIA 

)G   '& &LU  REVHUYLQJ WKDW ³WKH LQIRUPDWLRQJDWKHULQJ DQG GHOLEHUDWLYH SURFHVV

WKDW SURGXFHV´ ³D GHFLVLRQ DV WR ZKHWKHU RU QRW WR SURVHFXWH VRPHRQH´ ³LV SUHFLVHO\ WKH W\SH RI

PDWHULDO WR EH SURWHFWHG DV SUHGHFLVLRQDO XQGHU ([HPSWLRQ ´ RSLQLRQ YDFDWHG LQ SDUW RQ RWKHU

JURXQGV  )G  '& &LU  Heggestad v. U.S. Dep’t of Justice  ) 6XSS G  

''&  ³>$@OO GRFXPHQWV SUHSDUHG E\ WKH DJHQF\ ZLWK UHJDUG WR WKLV SURVHFXWLRQ SULRU WR

WKH ILQDO GHFLVLRQ    WR DXWKRUL]H WKH SURVHFXWLRQ    ZRXOG EH FRQVLGHUHG SUHGHFLVLRQDO DQG

DOORZLQJ UHOHDVH RI WKHVH PHPRUDQGD ZRXOG YLRODWH WKH LQWHQW RI WKH GHOLEHUDWLYH SURFHVV

SULYLOHJH´




        'HIHQGDQW DOVR PDLQWDLQV WKDW WKH 'HFOLQDWLRQ 0HPR LV SURWHFWHG IURP GLVFORVXUH EHFDXVH
LW LV VXEMHFW WR WKH DWWRUQH\ ZRUNSURGXFW SULYLOHJH 'HI¶V 0HP DW  %XW EHFDXVH WKH &RXUW
ILQGV WKDW WKH GHOLEHUDWLYH SURFHVV SULYLOHJH DSSOLHV WR WKH 'HFOLQDWLRQ 0HPR LW QHHG QRW UHDFK
WKLV DUJXPHQW
                                                
       3ODLQWLII LQVLVWV WKDW WKH 'HFOLQDWLRQ 0HPR LV LWVHOI D ILQDO GHFLVLRQ DQG LV QRW SUHGHFLVLRQDO

EHFDXVH LW ³ZDV ZULWWHQ E\ WKH $86$V ZKR ZHUH LQYHVWLJDWLQJ WKH VKRRWLQJ DQG PDGH WKH

GHWHUPLQDWLRQ WR GHFOLQH WR SURVHFXWH´ 3O¶V 2SS DW  %XW WKH &RXUW¶V UHYLHZ RI WKH GRFXPHQW

UHYHDOV WKDW SODLQWLII LV LQFRUUHFW WKH 'HFOLQDWLRQ 0HPR GRHV QRW UHIOHFW D determination WR GHFOLQH

WR SURVHFXWH EXW D recommendation WKDW WKH 8QLWHG 6WDWHV $WWRUQH\ GHFOLQH WR GR VR DORQJ ZLWK

WKH HYLGHQFH DQG DQDO\VLV VXSSRUWLQJ WKDW UHFRPPHQGDWLRQ ,Q RWKHU ZRUGV WKH 'HFOLQDWLRQ 0HPR

GRHV QRW DV SODLQWLII LQVLVWV ³HPERG>\@ WKH ILQDO GHFLVLRQ WR GHFOLQH WR SURVHFXWH´ id. DW ± QRU

GRHV LW ³IROORZ>@ WKH GHFLVLRQ´ id. DW  5DWKHU LW FRQWDLQV WKH UHFRPPHQGDWLRQ RI WKH LQYHVWLJDWLQJ

$86$V DV WR ZKDW ILQDO GHFLVLRQ VKRXOG EH UHDFKHG E\ WKHLU VXSHUYLVRUV LQ WKH IXWXUH 7KH

UHFLSLHQWV RI WKH 'HFOLQDWLRQ 0HPR FRXOG KDYH DJUHHG GLVDJUHHG RU FDOOHG IRU IXUWKHU

LQYHVWLJDWLRQ RU DQDO\VLV

       7KH IDFWXDO UHFRUG DOVR GHPRQVWUDWHV ZK\ SODLQWLII¶V SRVLWLRQ ± WKDW ³>W@KH 'HFOLQDWLRQ

0HPR KHUH IROORZV WKH GHFLVLRQ DQG LV VLPSO\ WKH FRPPXQLFDWLRQ GHVLJQHG WR H[SODLQ LW´ id. ± LV

LQFRUUHFW 7KH 'HFOLQDWLRQ 0HPR ZDV ZULWWHQ RQ 0D\   DQG LW ZDV QRW XQWLO -XO\  

QHDUO\ WZR PRQWKV ODWHU WKDW WKH 8QLWHG 6WDWHV $WWRUQH\ LVVXHG D OHWWHU IRUPDOO\ GHFOLQLQJ WR

SURVHFXWH WKH RIILFHUV See 'HI¶V 0HP DW  see also ([  WR 'HI¶V 5HSO\ 0HP LQ 6XSS RI

'HI¶V 0RW >'NW  @ 'HI¶V 5HSO\ -XO\   OHWWHU IURP 5RQDOG & 0DFKHQ -U 8QLWHG

6WDWHV $WWRUQH\ WR $VVLVWDQW 'LUHFWRU RI WKH 6HFUHW 6HUYLFH DQG 8QLWHG 6WDWHV &DSLWRO 3ROLFH &KLHI

UHIOHFWLQJ GHFLVLRQ ³WR GHFOLQH FULPLQDO SURVHFXWLRQ RI WKH RIILFHUV LQYROYHG´ LQ WKH &DUH\

VKRRWLQJ 6R WKH 'HFOLQDWLRQ 0HPR LV SODLQO\ SUHGHFLVLRQDO EHFDXVH LW SUHFHGHG WKH ILQDO GHFLVLRQ

LQ WKH &DUH\ PDWWHU

       3ODLQWLII DOVR LQVLVWV WKDW ³GLVFORVXUH RI WKH 'HFOLQDWLRQ 0HPR ZRXOG QRW GHIHDW DQ\ FDQGRU

LQ IXWXUH GHFLVLRQ PDNLQJ SURFHVVHV´ EHFDXVH SODLQWLII LV QRW VHHNLQJ ³EDFN DQG IRUWK



                                                  
FRPPXQLFDWLRQV EHWZHHQ WKH $86$V DQG WKH WDVN IRUFH WKDW PD\ HQFRPSDVV VXFK FDQGRU DQG IUDQN

GLVFXVVLRQV RI UHDVRQV DQG UDWLRQDOHV´ IRU SURFHHGLQJ RU GHFOLQLQJ WR SURVHFXWH 3O¶V 2SS DW 

%XW WKDW LV SUHFLVHO\ ZKDW WKH 'HFOLQDWLRQ 0HPR FRQWDLQV WKH LQYHVWLJDWLQJ $86$V¶ IUDQN

DVVHVVPHQW RI WKH ZLWQHVVHV WKH SK\VLFDO HYLGHQFH DQG WKH DSSOLFDEOH ODZ DV ZHOO DV WKHLU XOWLPDWH

UHFRPPHQGDWLRQ DV WR WKH DSSURSULDWH FRXUVH RI DFWLRQ 'LVFORVXUH RI WKDW DQDO\VLV FRXOG ³DFWXDOO\

LQKLELW FDQGRU LQ WKH GHFLVLRQPDNLQJ SURFHVV LI PDGH DYDLODEOH WR WKH SXEOLF´ Army Times Pub.

Co. v. Dep’t of the Air Force  )G   '& &LU 

       )LQDOO\ SODLQWLII FRPSODLQV WKDW GHIHQGDQW KDV ³PD>GH@ QR DWWHPSW WR LGHQWLI\ RU VHJUHJDWH

DQ\ IDFWXDO RU QRQH[HPSW SRUWLRQV RI WKH GRFXPHQW´ 3O¶V 2SS DW  %XW WKH &RXUW¶V UHYLHZ RI

WKH 'HFOLQDWLRQ 0HPR KDV SHUVXDGHG LW WKDW QR SRUWLRQ RI WKH GRFXPHQW FDQ EH UHDVRQDEO\

VHJUHJDWHG RU UHOHDVHG ZLWK UHGDFWLRQV

       )RU WKRVH UHDVRQV LQ FRQVLGHUDWLRQ RI WKH SDUWLHV¶ SOHDGLQJV DQG WKH UHOHYDQW UHFRUG WKH

&RXUW FRQFOXGHV WKDW WKH 'HFOLQDWLRQ 0HPR LV ERWK SUHGHFLVLRQDO DQG GHOLEHUDWLYH DQG WKDW LW LV

SURWHFWHG IURP GLVFORVXUH E\ WKH GHOLEHUDWLYH SURFHVV SULYLOHJH 'HIHQGDQW LV WKHUHIRUH HQWLWOHG WR

VXPPDU\ MXGJPHQW DQG LWV PRWLRQ ZLOO EH JUDQWHG

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                              $0< %(50$1 -$&.621
                                              8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 2FWREHU